Citation Nr: 1338521	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-36 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for a right knee disability, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for a left knee disability, currently evaluated at 20 percent disabling. 

3. Entitlement to an increased rating for a right shoulder disability, currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1983 to February 1987 and from March 1988 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's service-connected right knee, left knee, and right shoulder disabilities were each continued at 10 percent evaluations.  In an August 2012 rating decision, the RO increased his left knee rating to 20 percent disabling.  In an October 2012 rating decision, the RO increased his right shoulder rating to 20 percent disabling.  

These increases did not constitute a full grant of the benefits sought.  Therefore, the Veteran's claim for an increased evaluation for the three disabilities remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Additionally, VA generally has a duty to provide an additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).

The evidence suggests the Veteran's right knee, left knee and right shoulder disabilities have worsened since his last VA examinations.

The Veteran was afforded VA examinations for his right knee in September 2011 and February 2012.  His flexion measured 100 degrees, and he had no limitation of extension in September 2011.  By February 2012, his flexion measured 75 degrees, and his extension was limited to 25 degrees.  An August 2012 VA treatment record shows his flexion measured 75 degrees, and his extension was limited to 10 degrees.  These findings, combined with his representative's assertion in the October 2013 that his condition has worsened since the February 2012 VA examination, merits the Veteran a new examination to determine the current severity of his right knee disability.  

As for the right shoulder, a September 2012 addendum to a September 2011 VA examination notes that the Veteran was afforded VA examinations in October 2011 and March 2012 for his shoulder.  These examinations do not appear in the claims file or on Virtual VA, so they must be obtained on remand.  Because the case must be remanded to obtain these records and his representative has asserted this condition has worsened, the Veteran will be afforded a new examination to determine the current severity of his right shoulder disability.  

An August 2012 VA treatment record suggests the Veteran was applying for Social Security Administration (SSA) disability benefits.  If these benefits were granted, the RO must obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records for any treatment of his right knee, left knee and right shoulder disabilities.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

VA treatment records from the Charleston VA Medical Center, dated since September 2012; and

The October 2011 and March 2012 VA examination reports described in the September 2012 VA examination report addendum.  

2.  Determine if the Veteran was granted SSA disability benefits.  If he was, obtain the SSA records and associate them with the claims file.

3. Schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected right knee, left knee and right shoulder disabilities, and their impact on his ordinary activities of daily life and social and occupational functioning. 

The following considerations will govern the examination: 

(a) The claims folder, including all medical records, and a copy of this Remand, will be reviewed by the examiner.  The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this Remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, including imaging testing recommended by the examiner. 

(c) The examiner must further report the complete ranges of motion for the right knee, left knee and right shoulder.  In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(d) The examiner must provide an opinion as to whether the small meniscal tear in the right knee documented by a May 2007 VA MRI is aggravated by disability present in the right knee prior to an injury to the right knee as briefly discussed in an April 2007 VA orthopedic clinic note. (The September 2011 VA examiner opined that the "meniscal tear is less likely than not a result of any previous disability."  The examiner did not comment on whether the right knee disability aggravated the meniscal tear.  

(e) The examiner must make specific findings as to whether or the extent to which the Veteran has instability of EITHER OR BOTH knees. 

(f) The examiner must discuss the impact of the Veteran's right knee and right shoulder disabilities on his ordinary activities of daily life and social and occupational functioning. 

(g) The examiner is requested to provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


